EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Philpott on May 13, 2022.

The application has been amended as follows: 
Claims 1, 7, 8, 12, and 20 are amended as seen below.
Claims 2, 4-6, 14-15, and 19 are canceled.


-- 1.	A posture correction bra, comprising:
a front portion; 
a back portion; 
a first strap, the first strap configured in an approximate C-shape including a two-way stretch fabric, the first strap attached to the front portion of the posture correcting bra at one end of the first strap; 
a second strap, the second strap configured in an approximate C-shape including a two-way stretch fabric, the second strap attached to the front portion of the posture correcting bra at one end of the second strap; 
at least two horizontal spaced apart straps that provide[[s]] horizontal tension and extend between the first strap and the second strap
at least one mesh layer provided underneath the at least two horizontal spaced apart elastic straps, 
wherein an upper section of the first strap is configured to provide a greater force upon a wearer than a lower section of the first strap, and wherein an upper section of the second strap is configured to provide greater force upon the wearer than a lower section of the second strap, 
wherein the bra further includes a pair of side seams connecting the front portion to the back portion along respective left and right sides of the bra, the pair of side seams further connecting the front portion to the lower section of the first strap and the lower section of the second strap, and
wherein the first strap and the second strap each include a middle seam connecting the respective upper section and the respective lower section of the first and second straps.
 

7.	The bra of claim 1, wherein the C- shape of the first strap and the C-shape of the second strap together form an approximate X-shape configuration, wherein the opposing C-shapes do not touch or intersect a back of [[a]] the wearer when the bra is worn.

8.	The bra of claim 1, wherein the C- shape of the first strap and the C-shape of the second strap oppose one another, such that the first strap and the second strap each have the C-shape facing away from a center of [[a]] the wearer's back when the bra is worn.

12.	The bra of claim 1, wherein each upper section is configured to extend from a base of a neck of the wearer a spine of the wearer 

13. The bra of claim 12, wherein each lower section is configured to extend from said location proximate the at least one thoracic vertebra[[e]] to a location proximate an inferior angle of a scapula of the wearer 

20.	The bra of claim 1, wherein further includes an inner mesh lining. --

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a posture correcting bra having, in combination with other limitations: a front portion; a back portion; a first strap attached to the front portion of the posture correcting bra at one end of the first strap; a second strap attached to the front portion of the posture correcting bra at one end of the second strap; at least two horizontal spaced apart straps that provide horizontal tension and extend between the first strap and the second straps; and at least one mesh layer provided underneath the at least two horizontal spaced apart elastic straps, wherein an upper section of the first strap is configured to provide a greater force upon a wearer than a lower section of the first strap, and wherein an upper section of the second strap is configured to provide greater force upon the wearer than a lower section of the second strap, wherein the bra further includes a pair of side seams connecting the front portion to the back portion along respective left and right sides of the bra, the pair of side seams further connecting the front portion to the lower section of the first strap and the lower section of the second strap, and wherein the first strap and the second strap each include a middle seam connecting the respective upper section and the respective lower section of the first and second straps.
The closest prior art of record is McIlhinney (US Patent No. 2,581,036) in view of Dicker (US Patent No. 5,823,851), Sanders (US PG Pub 2010/0005569), Pickett (US Patent No. 5,873,767), and Heath et al. (herein Heath)(US PG Pub 2012/0122370), as discussed in the Non-Final Rejection mailed on September 28, 2021. McIlhinney, Dicker, Sanders, Pickett, and Heath together teach substantially all of the claim limitations except for wherein an upper section of the first strap is configured to provide a greater force upon a wearer than a lower section of the first strap, and wherein an upper section of the second strap is configured to provide greater force upon the wearer than a lower section of the second strap, wherein the bra further includes a pair of side seams connecting the front portion to the back portion along respective left and right sides of the bra, the pair of side seams further connecting the front portion to the lower section of the first strap and the lower section of the second strap, and wherein the first strap and the second strap each include a middle seam connecting the respective upper section and the respective lower section of the first and second straps.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McIlhinney’s bra to include the claimed strap and seam structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3, 7-9, 12-13, 16, 18 and 20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732